      Case: 4:14-cr-00107-SL Doc #: 31 Filed: 08/17/21 1 of 2. PageID #: 126




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


UNITED STATES OF AMERICA,                           )         CASE NO. 4:14-cr-107
                                                    )
                            PLAINTIFF,              )         JUDGE SARA LIOI
                                                    )
vs.                                                 )
                                                    )         ORDER ON VIOLATION OF
                                                    )         CONDITIONS OF SUPERVISED
                                                    )         RELEASE
ROLAND FINK,                                        )
                                                    )
                            DEFENDANT.              )


           A Violation Report was filed in this case on June 29, 20211. The Court referred

this matter to Magistrate Judge Kathleen B. Burke to conduct appropriate proceedings

and to file a report and recommendation. Magistrate Judge Burke reported that a

supervised release violation hearing was held on July 28, 2021. The defendant admitted

to the following violations:

           1. Rendered a drug screen that tested positive for cannabinoids;
           2. Failure to notify at least ten days prior to a change in residence;
           3. Failure to abide by the Sex Offender Registration and Notification Act.

           The magistrate judge filed a report and recommendation on July 28, 2021, in

which the magistrate judge recommended that the Court find that the defendant has

violated the conditions of his supervised release as set forth in violation numbers 1, 2,

and 3.




1
    A Superseding Violation Report containing updated information was filed on July 7, 2021.
   Case: 4:14-cr-00107-SL Doc #: 31 Filed: 08/17/21 2 of 2. PageID #: 127




A final supervised release violation hearing was conducted on August 17, 2021. Present

were the following: Assistant United States Attorney Colleen Egan, representing the

United States; Attorney Damian Billak, representing the defendant; the defendant Roland

Fink and United States Probation Officer Mark Roth.

       No objections were filed to the report and recommendation of the magistrate

judge. Upon review, the Court adopts the report and recommendation of the magistrate

judge and finds the defendant to be in violation of the terms and conditions of his

supervised release as set forth in violation numbers 1, 2, and 3.

       IT IS ORDERED that the defendant's term of supervised release is revoked, and

the defendant is sentenced to the custody of the Bureau of Prisons for a period of 10

months with credit for time served to date beginning July 2, 2021.

       Following release from BOP custody, the defendant shall be placed on Supervised

Release for a period of 24 months under the same terms and conditions originally

imposed and the following additional condition:

       Cognitive Behavioral Treatment

        You must participate in a cognitive-behavioral treatment program, at the
discretion of your U.S. Probation Officer, and follow the rules and regulations of that
program. The probation officer will supervise your participation in the program
(provider, location, modality, duration, intensity, etc.).


       IT IS SO ORDERED.


Dated: August 17, 2021
                                                 HONORABLE SARA LIOI
                                                 UNITED STATES DISTRICT JUDGE


                                             2
